Title: C. W. F. Dumas to John Adams: A Translation, 20 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir

20 March 1781


I have the honor of your letter of the 17th and respond to it here. According to the Constitution the president has neither the right to suppress papers addressed to Their High Mightinesses nor the right to deliver them to anyone else. But Their High Mightinesses themselves can, if they deem it appropriate, refrain from, or delay responding to such papers. Now you no doubt remember, sir, that I warned you that they might take such a course, especially in this case where England has not yet responded to the Russian overtures. When the ministers admitted here address the president, they supply, as a courtesy, a copy of their memorial to the grand pensionary of Holland. But you know that the latter must still respond to the letter that was written to him by the American plenipotentiary commission at Paris in 1778. I could not and cannot advise, nor advise against, following this practice, of which I had no previous knowledge until today because I do not believe that he would respond to the letter that you would have written, nor that you will write again on this subject.
I wrote to Messieurs de Neufville to find out if they have established a correspondent here to dispose of your obligations. I am waiting for their reply to this so that I can communicate it to you. I do know that they have begun arrangements for it, having myself seen a plan in the hands of an agent here.
I feel that the task of signing one’s name thousands of times is a thousand times less agreeable than writing a constitution. If it were an occupation that I could share with you, sir, I would have offered my presence in Leyden during the past week, since there is nothing to do here with the States of Holland separated.

I agree with you, that the peace being talked about is nothing but bait to trap dupes. But I cannot say when this illusion will be over. I only wish that this and peace for America depended on me.
Nothing has yet been decided by the Court of Justice of Holland, and I am beginning to doubt if they will ever decide on this affair.
I just received your letter of yesterday. Thank you for this communication which gave me great pleasure. I believe that it would be most prudent to say nothing about this to the Russian envoy until Mr. Dana has received his commission. If any unforeseen reason makes me change my mind, I will tell you. I have the honor to be with great respect, sir, your very humble and very obedient servant

Dumas

 


Wednesday 21 March 1781


P.S.
This letter being written, I was going to the post office yesterday when I was distracted by spreading reports that the English had taken St. Eustatius. It was confirmed this morning. It will be necessary to see what effect this will have on the nation in general and especially on Amsterdam.
I have been alerted to another British plan against the republic. I communicated it this morning to someone with close access to the Court. We will see if they are obliged to me and if so, I will tell you about it and also about any impressions I have concerning the St. Eustatius incident.
